 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7   HAYDEN A. BEAULIEU,

 8                                 Plaintiff,               CASE NO. C19-0027-JLR

 9          v.
                                                            MINUTE ORDER
10   GREGORY MCKAY, et al.,

11                                 Defendants.

12
            The following Minute Order is made at the direction of the Court, the Hon. Mary Alice
13
     Theiler, United States Magistrate Judge:
14
            Plaintiff’s in forma pauperis (IFP) application (Dkt. 1) is deficient.     He states his
15
     expenses are paid by the State of California, without identifying the amount of support received
16
     beyond $1,000.00 in gifts or inheritances, and does not list monthly expenses. Plaintiff must
17
     submit a revised application within twenty (20) days of the date of this Order, providing
18
     complete and detailed information as to financial support and monthly expenses, including food
19
     and shelter. Failure to comply may result in denial of IFP and/or dismissal.
20
            DATED this 10th day of January, 2019.
21
                                           WILLIAM M. MCCOOL, Clerk
22
                                                By: s/ Sharita Tolliver
23                                                     Deputy Clerk



     MINUTE ORDER
     PAGE - 1
